Per Curiam.
The advisory master dismissed the bill because suit was not begun within ninety days after filing the lien as required by the act of March 30th, 1892. Comp. Stat. p. 3315. He relied upon the authority of Hermann v. Mexican Petroleum Corporation, 85 N. J. Eq. 367. Without expressing any opinion as to the correctness of the view taken by the learned vice-chancellor in that case, we think it enough to say that when a lien is claimed, the suit is not begun until the subpoena is taken out. The case is analogous to that of Haughwout v. Murphy, N. J. Eq. 531.
This view leads to an affirmance of the decree, with costs.
For affirmance—Ti-ie Ci-iiee-Justice, Garrison, Swayze, Trenchard, Parker, 'Bergen, Minturn,' Kallscit, Black, White, Heppeni-ieimer, Williams, Gardner—13.
For reversal—None.